Case 1:18-cr-20758-MGC Document 61 Entered on FLSD Docket 07/14/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,

         Plaintiff,                          CASE NO. 18-CR-20758-COOKE
  vs.

  MANUEL ANTONIO BALDIZON MENDEZ
  USM/BOP 19167-104


        Defendant.
  __________________________________/

                          ORDER EXTENDING SURRENDER DATE

         THIS CAUSE came before this Court on the Defendant’s Agreed Emergency Motion for
  Extension of Surrender Date (ECF No.60). The Court having reviewed the pertinent information
  and being duly advised in the premises, it is hereby,

         ORDERED AND ADJUDGED that the motion is GRANTED. The defendant shall
  surrender for service of sentence at the institution designated by the Bureau of Prisons before
  2:00 p.m. on July 31, 2020. No further extensions will be granted.

        DONE AND ORDERED in Chambers at the United States District Courthouse in
  Miami-Dade County, Florida this 14th day of July 2020.

                                                     ________________________________




  Copies furnished to:
  All counsel of record
